                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TEMEKIA M. WYCKOFF,

             Plaintiff,                      Case No. 2:19-cv-13633
                                             District Judge David M. Lawson
v.                                           Magistrate Judge Anthony P. Patti

R1 RCM, INC., et al.,

           Defendants.
_________________________/

  ORDER: (1) DEEMING PLAINTIFF’S FIRST AMENDED COMPLAINT
      (ECF NO. 18) THE OPERATIVE PLEADING; (2) DEEMING
     WITHDRAWN PLAINTIFF’S CLAIMS AGAINST THE EIGHT
INDIVIDUAL DEFENDANTS; and, (3) DIRECTING THE CLERK OF THE
 COURT TO RECHARACTERIZE PLAINTIFF’S MARCH 6, 2010 FILING
    (ECF NO. 17) AS AN ATTACHMENT TO THE FIRST AMENDED
                          COMPLAINT

      A.    Background

      Temekia M. Wyckoff’s notice of right to sue letter was issued on September

19, 2019. (ECF No. 1, PageID.17.) On December 10, 2019, she filed a form

complaint for employment discrimination against R1 RCM, Inc. and eight of its

employees (ECF No. 1, PageID.1-11), attached to which are several additional

typewritten pages (id., PageID.12-16) and three exhibits (id., PageID.17-19).

      Plaintiff is proceeding in pro per and in forma pauperis. (ECF Nos. 2, 4.)

Judge Lawson has referred this case to me for general case management. (ECF

No. 5.) Each of the Defendants has appeared via counsel. (ECF Nos. 9, 10.)
      B.     Motion Practice

      While Defendant R1 RCM has filed an answer to the complaint, limited

reliance upon jury demand, and affirmative defenses (ECF Nos. 11, 12), the eight

individual Defendants have filed a combined motion to dismiss (ECF No. 13).

Plaintiff’s response is due March 23, 2020. (ECF No. 15.)

      Meanwhile, Defendants moved to compel a settlement conference. (ECF

No. 14.) The request was granted, and the settlement conference was noticed for

June 10, 2020. (ECF No. 16.)

      C.     Plaintiff’s first amended complaint (ECF No. 18) is now the
             operative pleading.

      The March 6, 2020 first amended complaint, which names only a single

corporate defendant, is timely under Fed. R. Civ. P. 15(a)(1)(B). The individual

Defendants’ dispositive motion was filed on February 21, 2020, so Plaintiff had

until March 13, 2020 or so by which to file an amendment as of right.

Accordingly, the first amended complaint will be accepted and is now the

operative pleading in this case.

      D.     Plaintiff’s claims against the eight (8) individual Defendants are
             deemed withdrawn.

      “Generally, amended pleadings supersede original pleadings.” Hayward v.

Cleveland Clinic Found., 759 F.3d 601, 617 (6th Cir. 2014) (citing 6 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1476 (3d ed.2010)).

                                         2
Thus, Plaintiff’s first amended complaint, which names only Defendant R1 RCM,

supersedes the original complaint, which names nine total defendants.

Consistently, Plaintiff’s same-day filing informs the Court that she is “agreeing to

remove the individuals from this case and sue R1 RCM, Inc.[,]” and has “also

enclosed an amended ‘employment discrimination’ form, [which] reflects the

removal of the individuals and only reflects R1 RCM, Inc.” (ECF No. 17,

PageID.91.)

      In other words, Plaintiff has, effectively, withdrawn her claims against the

eight individual Defendants.

      E.      Plaintiff’s March 6, 2020 “response” (ECF No. 17) should be
              docketed as an attachment to the first amended complaint.

      Plaintiff’s 9-page, March 6, 2020 filing (ECF No. 17) has been docketed as a

response to the individual Defendants’ dispositive motion (ECF No. 13), although

it appears to have more than one purpose. In addition to addressing the status of

certain Defendants in this case, Plaintiff’s “response” contains several pages

typewritten pages, which contain the subtitles “Amended letter” and “Complaint,”

and which appear to amend certain pages of her original complaint. (Compare

ECF No. 1, PageID.12-16; with, ECF No. 17, PageID.91-99.) In other words,

these typewritten pages seem intended to have been attached to the first amended

complaint. This characterization is buttressed by the fact that the first amended


                                          3
complaint is only a form, within which Plaintiff states “Please see attachment[,]”

when asked about the facts of her case. (ECF No. 18, PageID.104.)

      F.     Order

      Plaintiff’s first amended complaint (ECF No. 18), which names only R1

RCM, Inc. as a Defendant, is DEEMED the operative pleading. Accordingly,

Plaintiff’s claims against the eight (8) individual defendants are DEEMED

WITHDRAWN. Finally, the Clerk of the Court should recharacterize Plaintiff’s

March 6, 2020 filing (ECF No. 17) as an attachment to the first amended

complaint.

       The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which

provides a period of fourteen (14) days after being served with a copy of this order

within which to file objections for consideration by the district judge under 28

U.S.C. § 636(b)(1).

      IT IS SO ORDERED.

Dated: March 16, 2020
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          4
